Citation Nr: 1509638	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for schizoid personality disorder (claimed as schizophrenia).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), attention deficit disorder (ADD), and schizoid personality disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied reopening of the Veteran's service connection claim for schizoid personality disorder, claimed by the Veteran as schizophrenia.  

Also on appeal is an August 2011 rating decision of the RO in Roanoke, Virginia, which denied service connection for PTSD, attention deficit disorder and TDIU.  The Veteran has since moved, and his case is under the jurisdiction of the RO in Baltimore.

The Veteran's current claim on appeal seeks service connection for PTSD and attention deficit disorder.  As detailed below, his service connection claim for schizoid personality disorder will be reopened and remanded for additional development, along with his other psychiatric claims.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issues on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

On a VA Form 9 submitted in connection with the appeal of the March 2008 rating decision, the Veteran requested a hearing before the Board.  On a subsequent VA Form 9 submitted to perfect his appeal as to the remaining claims, the Veteran indicated he did not want a hearing before the Board.  The Veteran's representative noted the Veteran's last Form 9 "annotated" his request for a hearing.  As such, the Board finds that the Veteran has withdrawn his request for a hearing.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for schizophrenia was not reopened in a February 2005 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  Evidence added to the record since the February 2005 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizoid personality disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for schizoid personality disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran seeks to reopen a previously denied claim seeking service connection for schizoid personality disorder.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a "nervous condition" was denied in a September 1987 rating decision because there were no complaints, treatment or diagnosis of any type of mental disorder in service, nor was there any evidence of any type of mental condition within the one year period following discharge from service.  The Veteran underwent a VA examination in November 1986, in which an examiner noted a diagnostic impression of a "distinctly schizoid interpersonal style with an overlay of depression which, given his level of perceptual distortion, may reach an acute psychotic stage."  Further, the examiner stated that it was not possible to rule out an evolving schizoaffective or schizophrenic disorder.  

The denial of the Veteran's claim was confirmed and continued in a February 2005 rating decision.  The Veteran did not appeal either of these decisions and they became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the last final February 2005 rating decision included the Veteran's service treatment records and post-service medical records which reflect a past medical history of psychotic disorder and organic brain syndrome.  See January 2002 VA treatment records.  

In October 2007, the Veteran sought to reopen his claim seeking service connection for schizophrenia, which was denied in a March 2008 rating decision.  Evidence received since the last final February 2005 rating decision includes a June 2006 VA psychiatry outpatient note which reflects that the Veteran has a medical history of schizophrenia.  Also of record is the report of an August 2011 VA mental disorders examination, in which an examiner notes that the Veteran was diagnosed with paranoid type schizophrenia.

The claim was initially denied because there was no evidence of a current mental health disability either in service or within one year of the Veteran's discharge from active duty service.  Evidence added to the record since the last final February 2005 rating decision includes a June 2006 VA psychiatry outpatient note which reflects that the Veteran has a medical history of schizophrenia.  Also of record is the report of an August 2011 VA mental disorders examination in which an examiner notes that the Veteran has been diagnosed with paranoid type schizophrenia.  These records are new as they were not previously considered.  The VA treatment records are also material as they show the Veteran has a currently diagnosed psychiatric disability, namely, paranoid type schizophrenia.  

That new evidence, when considered with the old (particularly the November 1986 VA examiner's observation that, given the Veteran's level of perceptual distortion, "may reach an acute psychotic stage" and that it was not possible to rule out an evolving schizoaffective or schizophrenic disorder) triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a neck condition has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for schizoid personality disorder is reopened.  To this extent only, the appeal is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Regarding the Veteran's psychiatric claim, he was afforded a VA mental disorders examination in August 2011; however, the VA examination is inadequate because the existence of the Veteran's claimed PTSD was neither confirmed nor denied, and the VA examiner did not address the Veteran's contentions related to PTSD or attention deficit disorder in his examination report.  As such, a remand for a more complete examination and opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The examination conducted on remand should also address whether the findings noted on the November 1986 VA examination (within one year of separation from service) were prodromal symptoms of the later-diagnosed schizophrenia.  

The Veteran's TDIU claim is inextricably intertwined with his service connection claims and should be adjudicated after a determination on the claim of service connection for an acquired psychiatric condition is made.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since October 2013 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include schizophrenia, PTSD and ADD.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service. 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

(d)  The examiner should specifically determine whether a diagnosis of schizophrenia is appropriate.  If so, the examiner should opine as to whether it is at least as likely as not that findings noted on the November 1986 VA examination are prodromal symptoms of the later-diagnosed schizophrenia.  

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Readjudicate the claims, to include TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


